Order entered March 29, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01480-CV

                              PLANO AMI LP, ET AL, Appellants

                                                 V.

                                 ERWIN CRUZ, M.D., Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 10-16274-E

                                             ORDER
       We GRANT appellants’ March 28, 2013 unopposed motion for an extension of time to

file their brief. Appellants shall file their brief on or before May 3, 2013.


                                                        /s/    CAROLYN WRIGHT
                                                               CHIEF JUSTICE